COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Aaron Philip Fernandez v. The State of Texas

Appellate case number:    01-21-00541-CR

Trial court case number: 1609682

Trial court:              177th District Court of Harris County

       On February 15, 2022, Appellant Aaron Philip Fernandez filed a “Motion to Withdraw
and Motion to Substitute Counsel,” requesting that Seth Kretzer be allowed to withdraw as
Appellant’s counsel and Kristen Jernigan be substituted as Appellant’s counsel. Appellant’s
motion is granted.
       The Clerk of this Court is directed to note Seth Kretzer’s withdrawal as counsel for
Appellant and to substitute Kristen Jernigan as counsel for Appellant on the docket of this Court.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: February 24, 2022